724 N.W.2d 475 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Willie R. GILLAM, Defendant-Appellee.
Docket No. 131276, COA No. 259122.
Supreme Court of Michigan.
December 15, 2006.
*476 On order of the Court, the application for leave to appeal the April 4, 2006 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues to be briefed whether the police conduct in this case constituted a constructive entry into a citizen's home for purposes of a Fourth Amendment search and seizure analysis.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.